DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to amendments/remarks for application 17081997 filed on 10/18/2021. Claims 1-20 are presented for examination.

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. (US Patent Pub. No. 2018/0011385 A1)

claim 1, Kang teaches a display device (Kang, [0006], display apparatus) comprising: 
a display panel (Kang, Figs. 2, 8 and 10, substrate 10, with display elements disposed on it) including a light emitting area and a non-light emitting area around the light emitting area (Kang, Figs. 2, 6, and 8-10, pixel area PA, i.e. light emitting area, and other area that is not pixel area PA, i.e. non-light emitting area); 
a first conductive pattern disposed in the non-light emitting area (Kang, Figs. 8 and 10, detection electrode 80 or bridge 84; Kang, [0079], detection electrode 80 and bridge 84 have a structure of conductive lines); 
a second conductive pattern disposed on the first conductive pattern (Kang, Figs. 8 and 10, detection electrode 80 or bridge 84, detection electrode 80 overlap with each other; Kang, [0079], detection electrode 80 and bridge 84 have a structure of conductive lines); and 
a reflection pattern overlapping the non-light emitting area and disposed between the light emitting area and the second conductive pattern (Kang, Figs. 6-10, reflection layer 83, in area other than then pixel area PA, i.e. non-light emitting area, and between pixel area PA and detection electrode 80), 
wherein the reflection pattern extends parallel to the second conductive pattern, one side of the light emitting area extends in one direction, and the reflection pattern facing the one side of the light emitting area extends parallel to the one side of the light emitting area (Kang, Figs. 6, 7 and 9, reflection layer 83 are parallel with the detection electrode 80 and a side of the pixel area PA).
claim 12, Kang teaches the limitations of the parent claim 1 and further teaches the reflection pattern is provided in plurality, and
the plurality of reflection patterns are spaced apart from each other and are disposed to correspond to each side of the light emitting area, respectively (Kang, Figs. 6-10, multiple reflection layer 83 are provided and are spaced apart from each other and arranged correspond to the sides of the pixel area PA).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6, 10, 11, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US Patent Pub. No. 2018/0011385 A1) in view of Moon et al. (US Patent Pub. No. 2019/0115404 A1)
Regarding claim 2, Kang teaches the limitations of the parent claim 1. Kang does not seem to explicitly teach one side surface of the reflection pattern adjacent to the light emitting area is inclined. 
However, in a related art of display and providing reflection pattern surrounding a light emitting area, Moon teaches a reflection pattern wherein one side surface of the reflecting pattern adjacent to the light emitting area is inclined (Moon, Figs. 4, 8 and 10, surface of the reflection layer adjacent to the light emitting area is inclined). 

Regarding claim 3, Kang in view of Moon teaches the limitations of the parent claim 2. Kang in view of Moon does not seem to explicitly teach the one side surface of the reflection pattern forms an inclination angle of about 70 degrees to about 80 degrees with a bottom surface of the reflection pattern.
However, Moon teaches that an angle of the inclined portion may be about 65.38 degrees or more and can by changed based on the reflective index of the material used (Moon, [0115]-[0116]).
According to MPEP 2144.05, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” Also, it would have been obvious to a person ordinary skill in the art, to use a different material of different reflective index and hence a different angle with less than 7% deviation from 65.38 degrees to 70 degree.
Regarding claim 4, Kang teaches the limitations of the parent claim 1. Kang does not seem to explicitly teach the reflection pattern comprises: 
a first sub-reflection pattern; and 
a second sub-reflection pattern disposed below the first sub-reflection pattern.
However, in a related art of display and providing reflection pattern surrounding a light emitting area, Moon teaches a reflection pattern comprises: 

a second sub-reflection pattern disposed below the first sub-reflection pattern (Moon, Figs. 4, 8 and 10, first low refractive index portion 321 disposed below second low refractive index portion 322).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to use the multi-layer reflection layer of Moon in the display of Kang. The suggestion/motivation would have been in order to improve the light emission efficiency of the display device (Moon, [0101]).
Regarding claim 6, Kang in view of Moon teaches the limitations of the parent claim 4, and further teaches the second sub-reflection pattern is disposed on the same layer as the first conductive pattern (Kang, Figs. 8 and 10, detection electrode 80 is on the same layer as the reflection layer 83; and Moon, Figs. 4, 8 and 10, first low refractive index portion 321 and second low refractive index portion 322 are on the same layer).
Regarding claim 10, Kang in view of Moon teaches the limitations of the parent claim 4, and further teaches the first sub-reflection pattern overlaps a portion of the second sub-reflection pattern (Moon, Figs. 4, 8 and 10, first low refractive index portion 321 disposed below second low refractive index portion 322).
Regarding claim 11, Kang in view of Moon teaches the limitations of the parent claim 4, and further teaches the first sub-reflection pattern is spaced apart from the second conductive pattern and is insulated from the second conductive pattern (Kang, 
Regarding claim 16, Kang teaches the limitations of the parent claim 1. Kang does not seem to explicitly teach the reflection patter is configured to reflect light provide from the light emitting area in an upward direction.
However, in a related art of display and providing reflection pattern surrounding a light emitting area and reducing reflected external light (Moon, [0105]), Moon teaches a the reflection patter is configured to reflect light provide from the light emitting area in an upward direction (Moon, Figs. 4 and 8, arrow indicating light from OLED 170).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to use the multi-layer reflection layer of Moon in the display of Kang. The suggestion/motivation would have been in order to improve the light emission efficiency of the display device (Moon, [0101]).
Regarding claim 19, Kang teaches a display device (Kang, [0006], display apparatus) comprising: 
a display panel (Kang, Figs. 2, 8 and 10, substrate 10, with display elements disposed on it) including a light emitting area and a non-light emitting area around the light emitting area (Kang, Figs. 2, 6, and 8-10, pixel area PA, i.e. light emitting area, and other area that is not pixel area PA, i.e. non-light emitting area); 
a first conductive pattern disposed in the non-light emitting area (Kang, Figs. 8 and 10, detection electrode 80 or bridge 84; Kang, [0079], detection electrode 80 and bridge 84 have a structure of conductive lines); 

a reflection pattern disposed between the second conductive pattern and the light emitting area (Kang, Figs. 6-10, reflection layer 83, in area other than then pixel area PA, i.e. non-light emitting area, and between pixel area PA and detection electrode 80).
Kang does not seem to explicitly teach the reflection pattern is a first sub-reflection pattern; and 
a second sub-reflection pattern disposed below the first sub-reflection pattern, 
wherein one side surface of the first sub-reflection pattern adjacent to the light emitting area and one side surface of the second sub-reflection pattern adjacent to the light emitting area are inclined.
However, in a related art of display and providing reflection pattern surrounding a light emitting area, Moon teaches reflection pattern is a first sub-reflection pattern (Moon, Figs. 4, 8 and 10, second low refractive index portion 322); and 
a second sub-reflection pattern disposed below the first sub-reflection pattern (Moon, Figs. 4, 8 and 10, first low refractive index portion 321 disposed below second low refractive index portion 322), 
wherein one side surface of the first sub-reflection pattern adjacent to the light emitting area and one side surface of the second sub-reflection pattern adjacent to the light emitting area are inclined (Moon, Figs. 4, 8 and 10, surface of the reflection layer adjacent to the light emitting area is inclined).
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US Patent Pub. No. 2018/0011385 A1) in view of Winters (US Patent Pub. No. 2006/0038752)
Regarding claim 13, Kang teaches the limitations of the parent claim 12. Kang does not seem to explicitly teach the light emitting area is provided in plurality and comprises: a first light emitting area; 
a second light emitting area having a surface area smaller than a surface area of the first light emitting area; and 
a third light emitting area having a surface area larger than the surface area of the first light emitting area.
However, in a related art of providing OLED displays, Winters teaches a display pixel with light emitting area is provided in plurality and comprises: 
a first light emitting area; 
a second light emitting area having a surface area smaller than a surface area of the first light emitting area; and 
a third light emitting area having a surface area larger than the surface area of the first light emitting area (Winters, [0028], pixels of different colors in a multi-color 
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to have different light emitting areas of different sizes as suggested by Winters in the display of Kang. The suggestion/motivation would have been in order to optimize the pixel emitting areas and therefore maximize device life (Winters, [0028]).  

Allowable Subject Matter
Claims 5, 7-9, 14, 15, 17, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 5, 18 and 20, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Specifically the structure/connection of part of the reflection pattern being on the same layer as the conductive pattern and extends from/connected to the conductive pattern in the manner claimed as a whole, is not sufficient taught or suggested in the prior art.
Regarding claims 7-9, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Specifically the structure of the reflection pattern having sub-reflection patterns with 
Regarding claims 14 and 15, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Specifically the arrangement of the different reflection patters corresponds to the different light emitting areas of different size and their respective arrangement in the manner claimed as a whole, is not sufficient taught or suggested in the prior art.
Regarding claim 17, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Specifically, the arrangement of the sides and where the reflection patterns are disposed in the manner claimed as a whole, is not sufficient taught or suggested in the prior art.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
U.S. Patent Publication No. 2011/0019050 A1 to Yamashita discloses a similar invention as recited, specifically reflection layer surrounding a light emitting area, see Fig. 17, diffusion layer 55.
U.S. Patent Publication No. 2015/0041777 A1 to Chung et al. discloses a similar invention as recited, specifically reflection layer surrounding a light emitting area, see Figs. 5 and 9, reflection members 190 and 240.
U.S. Patent Publication No. 2016/0155789 A1 to Kim et al. discloses a similar invention as recited, specifically reflection layer surrounding a light emitting area, see Fig. 4, reflective member 1370.
U.S. Patent Publication No. 2017/0214003 A1 to Lee et al. discloses a similar invention as recited, specifically reflection layer surrounding a light emitting area, see Fig. 5, reflection pattern 370.
U.S. Patent Publication No. 2019/0331962 A1 to Wu et al. discloses a similar invention as recited, specifically reflection layer surrounding a light emitting area, see Figs. 1 and 2, reflective strip elements 105.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487. The examiner can normally be reached M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG HUI LIANG/Primary Examiner, Art Unit 2693